t c summary opinion united_states tax_court philip and margery skalka petitioners v commissioner of internal revenue respondent docket no 2952-00s filed date philip and margery skalka pro sese patricia a riegger for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year the cover page of the notice_of_deficiency shows a deficiency of dollar_figure for the year at issue the dollar_figure discrepancy relates to tax previously assessed because of computational errors on petitioners’ federal tax_return see sec_6213 when issuing the notice_of_deficiency respondent inadvertently included the tax previously assessed because of the computational errors in the amount of the deficiency accordingly the amount in dispute determined in the notice_of_deficiency is dollar_figure in the notice_of_deficiency respondent also determined that petitioners failed to report dollar_figure of alternative_minimum_tax amt some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners lived in woodbury new york in the stipulation of facts respondent concedes that petitioners are entitled to an additional deduction of dollar_figure for state_and_local_income_taxes above the amount originally claimed on schedule a itemized_deductions and a dollar_figure foreign the inconsequential error on the cover page of the notice_of_deficiency does not affect the validity of the notice see stussy v commissioner tcmemo_2002_257 tax_credit petitioners concede in the stipulation that they are not entitled to a miscellaneous itemized_deduction of dollar_figure claimed on schedule a however the dollar_figure miscellaneous itemized_deduction was one of the computational errors that resulted in the dollar_figure of tax previously assessed pursuant to sec_6213 the parties further stipulated that petitioners made a total of dollar_figure in federal tax_payments for the year at issue at trial the parties orally stipulated that dollar_figure of gain from the sale of business real_estate which was not included in income on petitioners’ tax_return is includable in income as a capital_gain the testimony of philip skalka petitioner corroborated this further stipulation however the parties dispute at which capital_gains_tax rate the dollar_figure capital_gain is to be taxed after the trial respondent filed an answer seeking an increased deficiency of dollar_figure for a total deficiency of dollar_figure see sec_6214 it is well established that the court has jurisdiction to review an increased deficiency asserted by the commissioner at or before the hearing or rehearing sec_2 respondent’s recalculation of petitioners’ tax_liability reflects that petitioners made only dollar_figure in federal tax_payments for in accordance with the holding in this opinion respondent shall apply the stipulated tax payment amount of dollar_figure when preparing the rule computation a 119_tc_242 in petitioners’ motion for summary_judgment trial memorandum and addendum to petitioner’s trial testimony of petitioners request an abatement of all interest associated with the determined deficiency in their petition petitioners did not request an abatement of interest nor did they amend their petition to claim such relief however when issues not raised by the pleadings are tried by express or implied consent of the parties the issues shall be treated as if they had been raised in the pleadings rule b respondent was on notice before trial that petitioners were requesting interest abatement further respondent did not object at trial when petitioners requested such relief the interest abatement issue was tried by consent of the parties and we shall treat that claim as if it had been made in the pleadings pursuant to rule b on the basis of the above the issues for decision for the taxable_year are the capital_gains_tax rate applicable to petitioners’ capital_gains whether petitioners are liable for the amt and whether petitioners are entitled to interest abatement petitioners’ motion for summary_judgment was denied on date see infra p on date petitioners purchased a two-story residential property investment_property pincite bay parkway brooklyn new york for approximately years petitioners rented the two-family investment_property to various tenants in addition the testimony of philip skalka petitioner maintained his dental office on the second floor petitioner testified that he depreciated the investment_property over a 20-year period on date petitioners sold the investment_property for a gross sale price of dollar_figure petitioners reported the property sale on form_4797 sale of business property on form_4797 petitioners reported a cost or other basis in the property of dollar_figure and depreciation allowed_or_allowable of dollar_figure accordingly petitioners reported an adjusted_basis of dollar_figure for a total gain from the sale of dollar_figure petitioners further reported on form_4797 that dollar_figure of the total gain was from sec_1250 property petitioners subtracted the dollar_figure of reported sec_1250 gain from the total gain amount to arrive at a capital_gain of dollar_figure petitioners included the dollar_figure of capital_gain as income on their tax_return however petitioners did not include the dollar_figure of sec_1250 gain in income using schedule d capital_gains_and_losses petitioners determined their federal_income_tax using the maximum capital_gains rates in the tax computation petitioners reported dollar_figure of unrecaptured sec_1250 gain to which they applied a 25-percent capital_gains_tax rate petitioners did not include the dollar_figure of reported sec_1250 gain in the schedule d tax computation petitioners did not file a form_6251 alternative minimum tax--individuals with their tax_return nor did petitioners report any amount of amt on their tax_return for the year at issue on date petitioners submitted a form 1040x amended u s individual_income_tax_return for the tax_year in their amended_return petitioners increased their itemized_deductions for the additional dollar_figure of state tax paid and reduced their deductions for the dollar_figure miscellaneous itemized_deduction to which they are not entitled in addition petitioners submitted a self-modified form_1040 u s individual_income_tax_return that excluded all capital_gains from income and contained a separate 20-percent capital_gains_tax computation in the explanation of changes on the amended_return petitioners assert that long-term_capital_gains should not be included in adjusted_gross_income and can be taxed at a maximum rate of only percent the internal_revenue_code code does not explicitly provide for the filing or acceptance of amended returns 464_us_386 although the commissioner has permitted the use of amended income_tax returns amended returns are creatures of administrative convenience and except as otherwise provided by regulations the commissioner is free to accept or reject them terrell v commissioner tcmemo_1986_507 here respondent did not accept petitioners’ amended_return on date petitioners filed a motion for summary_judgment with the court in the motion petitioners argued for interest abatement relief from amt and a maximum capital_gains_tax rate of percent petitioners stated in the motion that capital_gains should not be included in adjusted_gross_income and the capital_gains_tax should be determined at a 20-percent rate separate from the regular_tax computation petitioners’ motion for summary_judgment was denied on date at trial petitioners raised the same capital_gains_tax arguments asserted in their amended tax_return and motion for summary_judgment additionally petitioners claimed that they are entitled to interest abatement because of ministerial and managerial errors committed by employees of the internal_revenue_service capital_gains_tax rates petitioners argue that the dollar_figure of gain not previously included in income should be taxed at only percent respondent asserts that the dollar_figure is unrecaptured sec_1250 gain subject_to a sec_1 tax_rate of percent petitioners assert that long-term_capital_gains are taxed at a maximum 20-percent rate therefore the entire gain from the sale of their investment_property should be taxed at only percent while the taxpayer_relief_act_of_1997 1997_act publaw_105_34 111_stat_831 did reduce the maximum capital_gains_rate on net capital_gains from percent to percent petitioners’ assertion fails to take into consideration all of the relevant changes made by the 1997_act the 1997_act made several changes to the capital_gains_tax for the tax_year the capital_gains_tax rates vary depending on the type nature and amount of the gain in addition the length of time the asset was held before its disposition and the date of the disposition affect the capital_gains_tax rates for sec_1 in pertinent part provides as follows sec_1 maximum capital_gains_rate -- in general --if a taxpayer has a net_capital_gain for any taxable_year the tax imposed by this section for such taxable_year shall not exceed the sum of-- a a tax computed at the rates and in the same manner as if this subsection had not been enacted on the greater of-- i taxable_income reduced by the net_capital_gain or ii the lesser of-- i the amount of taxable_income taxed at a rate below percent or ii taxable_income reduced by the adjusted_net_capital_gain plus b percent of the excess if any of-- i the unrecaptured sec_1250 gain or if less the net_capital_gain over ii the excess if any of-- i the sum of the amount on which tax is determined under subparagraph a plus the net_capital_gain over ii taxable_income plus c percent of the amount of taxable_income in excess of the sum of-- i the adjusted_net_capital_gain plus ii the sum of the amounts on which tax is determined under subparagraphs a and b plus d percent of so much of the taxpayer’s adjusted_net_capital_gain or if less taxable_income as does not exceed the excess if any of-- i the amount of taxable_income which would without regard to this paragraph be taxed at a rate below percent over ii the taxable_income reduced by the adjusted_net_capital_gain plus e percent of the taxpayer’s adjusted_net_capital_gain or if less taxable_income in excess of the amount on which a tax is determined under subparagraph d accordingly petitioners’ claim that their entire gain from the sale of the property is taxed at a maximum rate of percent is without merit petitioners’ claim is made without a clear understanding of sec_1 and its interaction with sec_1250 for the tax_year the maximum capital_gains_rate is generally percent on the gain from the disposition of a capital_asset held more than months and sold after date however the 20-percent rate does not apply to unrecaptured sec_1250 gain which is subject_to a 25-percent tax_rate see sec_1 pursuant to the pertinent part of sec_1231 property_used_in_the_trade_or_business means real_property used in a trade_or_business held for more than year and subject_to the allowance for depreciation since petitioners’ investment_property meets these criteria the property is sec_1231 property pursuant to sec_1231 the term sec_1231 gain means any recognized gain on the sale_or_exchange of property used in a trade_or_business likewise the term sec_1231 loss means any recognized loss from a sale_or_exchange of property used in a trade_or_business sec_1231 if as here the sec_1231 gains exceed the sec_1231 losses for the year the gains and losses shall be treated as long-term_capital_gains and long-term_capital_losses respectively sec_1231 accordingly the gain petitioners recognized on the sale of the investment_property is long-term_capital_gain pursuant to sec_1250 sec_1250 property is any real_property subject_to the allowance for depreciation that is not sec_1245 property the investment_property in the hands of petitioners was real_property subject_to the allowance for depreciation further petitioners’ investment_property is not of any kind described in sec_1245 therefore petitioners’ investment_property is also sec_1250 property gain realized on the disposition of sec_1250 property is recaptured as ordinary_income rather than capital_gains to the extent that the depreciation amount allowed_or_allowable exceeds the amount of depreciation that would have resulted under the straight-line method see sec_1250 pursuant to sec_1250 the sec_1250 gain shall be recognized as ordinary_income notwithstanding any other provisions of subtitle a of the code therefore since petitioners’ sec_1231 property is also subject_to depreciation_recapture under sec_1250 the amount of the long-term_capital_gain would be reduced by the amount of sec_1250 gain recaptured at ordinary_income tax_rates the 1997_act amended sec_1 to include sec_1 which taxes unrecaptured sec_1250 gain at a capital_gains_tax rate of percent pursuant to the pertinent part of sec_1 the term unrecaptured sec_1250 gain means the amount of long-term_capital_gain which would be treated as ordinary_income if sec_1250 included all depreciation accordingly under this definition unrecaptured sec_1250 gain would include all the depreciation allowed_or_allowable on the property the unrecaptured sec_1250 gain definition in the 1997_act effectively eliminates the possibility of any sec_1250 gain’s being recaptured at ordinary_income tax_rates because all the depreciation is considered unrecaptured sec_1250 gain taxed pincite percent see sec_1 however since the sec_1250 gain rules apply notwithstanding any other provisions of subtitle a of the code and sec_1 is included in subtitle a the sec_1 definition of unrecaptured sec_1250 gain cannot override the sec_1250 ordinary_income treatment of sec_1250 gain recapture recognizing that this conflict existed congress included technical corrections in the internal_revenue_service restructuring and reform act of act publaw_105_206 sec d 112_stat_800 which revised and clarified the definition of unrecaptured sec_1250 gain under the 1997_act under the act the definition of unrecaptured sec_1250 gain was amended to include long-term_capital_gain that is not otherwise treated as ordinary_income pursuant to section of the act 112_stat_826 the amendment to the definition took effect as if included in the 1997_act therefore for the tax_year if long-term_capital_gain is subject_to sec_1250 the sec_1250 gain is recaptured at ordinary_income tax_rates and the remaining depreciation claimed is unrecaptured sec_1250 gain taxed at the 25-percent rate here the parties have stipulated that none of the long-term_capital_gain attributable to depreciation claimed on the investment_property is sec_1250 gain recaptured at ordinary_income tax_rates petitioners reduced their basis in the property by dollar_figure of depreciation claimed over a 20-year period on schedule d petitioners reported only dollar_figure of the total depreciation claimed as unrecaptured sec_1250 gain therefore the remaining dollar_figure of depreciation claimed is subject_to the sec_1250 gain rules and the unrecaptured sec_1250 gain rules however since the parties have stipulated that none of the dollar_figure of depreciation is to be recaptured as ordinary_income under sec_1250 the entire dollar_figure is considered unrecaptured sec_1250 gain this amount is rounded to the nearest dollar accordingly the dollar_figure of gain at issue is unrecaptured sec_1250 gain subject_to the capital_gains_tax rate of percent see sec_1 capital_gains included in adjusted_gross_income citing the 1997_act petitioners argue that by law the maximum long-term_capital_gains tax_rate is percent petitioners claim that including capital_gains in their adjusted_gross_income results in a loss of deductions pursuant to sec_68 and sec_151 petitioners further argue that this loss of deductions increases the effective_tax_rate on their capital_gains above percent and affects the amt petitioners conclude that since their capital_gains_tax rate is effectively increased above percent respondent has not correctly determined their tax within the law contrary to petitioners’ interpretation gain from the sale of investment_property is includable in a taxpayer’s adjusted_gross_income agi and subject_to the tax imposed under sec_1 pursuant to sec_61 gross_income includes gains derived from dealings in property the term adjusted_gross_income means gross_income minus various deductions see sec_62 for a taxpayer who itemizes deductions taxable_income means gross_income minus allowed deductions sec_63 in addition the sec_68 limitation on itemized_deductions and the sec_151 phaseout of the exemption_amount are determined on the basis of agi accordingly the gain petitioners derived from the sale of their investment_property is includable in petitioners’ gross_income agi and taxable_income further the gain is included when determining various limitations and phaseouts based on agi petitioners do not contest that the gain from the sale of the investment_property is long-term_capital_gain petitioners argue only that long-term_capital_gains should be excluded from gross_income however pursuant to sec_1222 the term long-term_capital_gain means gain from the sale of a capital_asset held for more than year if and to the extent such gain is taken into account in computing gross_income further sec_1231 gains are treated as long-term_capital_gains only if and to the extent the gains are taken into account in computing gross_income sec_1231 the code requires petitioners’ long-term_capital_gains to be included in their gross_income accordingly petitioners’ claim that long- term capital_gains should not be included in income is contrary to the code and completely without merit alternative_minimum_tax the amt provisions of the code sections were enacted to establish a floor for tax_liability so that a taxpayer will pay some tax regardless of the exclusions deductions and credits otherwise available to him under the regular income_tax statutes see s rept pincite 1986_3_cb_1 the amt provisions accomplish this goal by eliminating favorable treatment given to certain items for purposes of the regular income_tax see sec_55 sec_56 sec_57 and sec_58 pursuant to sec_55 the amt is applicable only if and to the extent that the tentative_minimum_tax exceeds the taxpayer’s regular_tax the starting point in computing the amt liability is determining the alternative_minimum_taxable_income amti which equals the taxpayer’s taxable_income for the year with the adjustments provided in sec_56 and sec_58 and increased by the amount of tax preference items set forth in sec_57 to determine the taxable_amount of amti the amti is reduced by an exemption_amount which for taxpayers filing a joint_return is dollar_figure subject_to a gradual phaseout of the exemption_amount as amti exceeds dollar_figure see sec_55 the applicable amt rates are then applied to the amti as reduced by the exemption_amount to determine the tentative_minimum_tax tmt see sec_55 for taxpayers reporting capital_gains on form_1040 the tmt is the lesser_of the amount of amt determined without regard for sec_55 or sec_5 for petitioners the term ‘regular tax’ means the regular_tax_liability for the taxable_year as defined in sec_26 sec_55 the amount of amt determined applying the maximum rate_of_tax on net capital_gains pursuant to sec_55 the taxpayer’s regular income_tax amount is then compared to the tmt if the tmt is greater than the regular income_tax the difference is added to the regular_tax amount to determine the final tax_liability for the taxable_year see sec_55 petitioners argue that since their capital_gains should not be included in income the capital_gains should not be included when determining amti as stated above petitioners’ capital_gains are included in their taxable_income since the amti is determined by making adjustments to taxable_income petitioners cannot exclude their capital_gains for amt purposes petitioners’ argument is without merit and contrary to the amt provisions we find no fault with respondent’s application of the amt provisions or the method by which respondent computed petitioners’ amt liability however the computations for taxable_income and amt submitted with respondent’s answer are computed without regard for the dollar_figure of additional state_income_tax allowed as an itemized_deduction because this adjustment affects taxable_income and the amt the dollar_figure additional itemized_deduction must be included in respondent’s rule computation petitioners further argue that the amt was created to apply only to high-income taxpayers who pay little or no tax because of their ability to use_tax preferences and accordingly the amt is not applicable in this instance because petitioners paid over dollar_figure in federal_income_tax for the year at issue this argument is also without merit if a taxpayer is subject_to the regular_tax the taxpayer is also subject_to the amt sec_55 however harsh and unfair the amt may seem to petitioners congress enacted the law and we have no authority to disregard the amt code provisions see holly v commissioner tcmemo_1998_55 interest abatement the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 whether this court has jurisdiction is fundamental and may be raised by a party or on the court’s own motion 114_tc_324 naftel v commissioner supra pincite consistent with sec_6404 the court’s jurisdiction depends on a valid final_determination letter and a timely filed petition for review see rule b 113_tc_132 109_tc_96 the commissioner’s final_determination letter is a prerequisite to the court’s jurisdiction and serves as a taxpayer’s ‘ticket’ to the tax_court 110_tc_20 there is nothing in the record to indicate that respondent intended for the notice_of_deficiency issued to petitioners to be considered a final_determination letter under sec_6404 see id ho v commissioner tcmemo_1998_363 further the parties stipulated that petitioners did not receive a written notice_of_determination from respondent denying a request for interest abatement petitioners assert that their interest abatement claim is properly before the court because interest was included in the notice_of_deficiency and a proposed stipulation-decision document and an appeals officer verbally denied their interest abatement claim however because of the absence of a final_determination letter denying a request for abatement of interest the court lacks jurisdiction under sec_6404 to decide this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
